                                           Case 4:12-cr-00161-YGR Document 64 Filed 06/13/20 Page 1 of 6




                                  1

                                  2

                                  3                                      UNITED STATES DISTRICT COURT
                                  4                                   NORTHERN DISTRICT OF CALIFORNIA
                                  5

                                  6    UNITED STATES OF AMERICA,                          Case No.: 12-CR-161 YGR
                                  7                Plaintiff,                             INTERIM ORDER RE: EMERGENCY MOTION
                                                                                          FOR COMPASSIONATE RELEASE
                                  8           v.
                                                                                          DKT. NO. 43, 45
                                  9    QUENTEL REED,
                                  10                Defendant.
                                  11
                                              Defendant Quentel Reed is currently in the custody of the Bureau of Prisons (“BOP”) and
Northern District of California




                                  12
 United States District Court




                                       incarcerated at the federal correctional institution (“FCI”) in Lompoc, California. Reed moves for
                                  13
                                       an order modifying his sentence pursuant to 18 U.S.C. section 3582(c)(1)(A). The Court has
                                  14
                                       jurisdiction to grant such relief and seeks a further response from the parties concerning the terms
                                  15
                                       on which relief may be granted.
                                  16
                                              Reed’s charges stemmed from a February 9, 2012 incident when Reed was arrested in
                                  17
                                       possession of 59 grams of cocaine base and a loaded 9mm pistol containing a high capacity
                                  18
                                       magazine. In a plea agreement entered November 1, 2012, Reed admitted to possessing a firearm
                                  19
                                       in furtherance of drug trafficking in violation of 18 U.S.C. section 924(c)(1)(A). At the sentencing
                                  20
                                       hearing, Reed and the Government jointly recommended a below-Guidelines sentence of 180
                                  21
                                       months’ imprisonment, to which he was sentenced on March 7, 2013. Reed’s release date currently
                                  22
                                       is estimated to be April 13, 2025.1 Reed has been in federal custody since March 1, 2012.
                                  23
                                              Reed requests that the Court reduce his sentence to time served with the balance of the
                                  24
                                       period of his original sentence imposed as a period of supervised release with home confinement
                                  25
                                       and such other conditions as the Court deems just. The Government opposes the motion.
                                  26

                                  27
                                              1
                                                  Reed contends that, with additional custody credits and other likely conditions, he is
                                  28
                                       likely to be released as early as October 2023. (Reply, Dkt. No. 52, at 9.)
                                            Case 4:12-cr-00161-YGR Document 64 Filed 06/13/20 Page 2 of 6




                                  1    I.     APPLICABLE STANDARD
                                  2           Pursuant to the amendments enacted by the First Step Act of 2018 (“FSA”), section
                                  3    3582(c)(1)(A) permits a defendant to move for modification of a term of imprisonment after either:
                                  4    (1) the defendant has fully exhausted administrative rights to appeal a failure of the BOP to bring a
                                  5    motion for sentence reduction on the defendant’s behalf, or (2) “the lapse of 30 days from the
                                  6    receipt of such a request by the warden of defendant’s facility, whichever is earlier.”2 On such a
                                  7    motion, the court:
                                  8           may reduce the term of imprisonment (and may impose a term of probation or supervised
                                              release with or without conditions that does not exceed the unserved portion of the original
                                  9           term of imprisonment), after considering the factors set forth in section 3553(a) to the extent
                                              that they are applicable, if it finds that--
                                  10
                                              (i) extraordinary and compelling reasons warrant such a reduction….
                                  11   Section 3582 directs the Court to consider the factors in 18 U.S.C. section 3553(a), consistent with
                                  12   applicable policy statements of the United States Sentencing Commission.3 The relevant United
Northern District of California
 United States District Court




                                  13   States Sentencing Guidelines states that “extraordinary and compelling reasons” include: (1)
                                  14
                                              2
                                                 The Government agrees that at least 30 days have elapsed since Reed made his request to
                                  15
                                       the warden of his facility, FCI Lompoc. (Opposition, Dkt. No. 48, at 8.) Given this, the
                                  16   Government’s inclusion of lengthy arguments in its briefing concerning the court’s inability to
                                       grant relief in the absence of exhaustion is unnecessary, and borders on misleading. Likewise, the
                                  17   Government’s argument that the Court is “without power” to “designate Reed to home
                                       confinement” but may only make a non-binding recommendation to the Bureau of Prisons (id. at 7)
                                  18
                                       is a misdirection. Reed’s motion under section 3582(c)(1)(A) made no such request.
                                  19          3
                                                 The parties dispute whether defendant must fit within one of the categories enumerated in
                                  20   section 1B1.13 cmt. n.1(A)-(C) in order to be eligible for relief. Promulgated prior to the
                                       enactment of the FSA, the relevant United States Sentencing Guidelines states that “extraordinary
                                  21   and compelling reasons” include: (1) medical conditions which diminish the ability of the
                                       defendant to provide self-care in prison, (2) age-related deterioration, (3) family circumstances, and
                                  22
                                       (4) other extraordinary and compelling reasons that exist either separately or in combination with
                                  23   the previously described categories. USSG § 1B1.13, Application Note 1(A). The Guidelines also
                                       require that the defendant not pose a danger to the safety of the community. Id. § 1B1.13(2).
                                  24           The continued applicability of those Guidelines post-FSA is a subject of conflicting debate.
                                       See United States v. Rodriguez, 424 F. Supp. 3d 674, 681–82 (N.D. Cal. 2019) (“This court follows
                                  25
                                       the growing number of district courts that have concluded that, in the absence of applicable policy
                                  26   statements [after the enactment of the FSA], courts ‘can determine whether any extraordinary and
                                       compelling reasons other than those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant’
                                  27   compassionate release.” (quoting United States v. Brown, 411 F. Supp. 3d 446, 449 (S.D. Iowa
                                       2019)). The Court need not decide the issue since it finds consideration of the factors stated in the
                                  28
                                       existing Guidelines useful in its exercise of discretion herein.


                                                                                         2
                                             Case 4:12-cr-00161-YGR Document 64 Filed 06/13/20 Page 3 of 6




                                  1    medical conditions which diminish the ability of the defendant to provide self-care in prison, (2)
                                  2    age-related deterioration, (3) family circumstances, and (4) other extraordinary and compelling
                                  3    reasons that exist either separately or in combination with the previously described categories.
                                  4    USSG § 1B1.13, Application Note 1(A). The Guidelines also require that the defendant not pose a
                                  5    danger to the safety of the community. Id. § 1B1.13(2).4
                                  6            The defendant bears the initial burden to put forward evidence establishing extraordinary
                                  7    and compelling reasons warranting a sentence reduction. United States v. Greenhut, 2020 WL
                                  8    509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States v. Sprague, 135 F.3d 1301, 1306-07
                                  9    (9th Cir. 1998)).
                                  10   II.     DISCUSSION
                                  11           Reed argues that extraordinary and compelling reasons to modify his sentence exist because
                                  12   (i) he has medical conditions—Type II diabetes, hypertension, and obesity—which put him at
Northern District of California
 United States District Court




                                  13   greater risk for severe illness from COVID-19; and (ii) he is needed to care for his spouse who has
                                  14   epilepsy, is recovering from back surgery, and is solo parenting their elementary school-age son.
                                  15   Moreover, Reed contends that the current COVID-19 pandemic, and the resulting serious health
                                  16   risks present in FCI Lompoc due to inability to maintain social distancing and sanitary conditions,
                                  17   demonstrate extraordinary circumstances in combination with the other two factors he has
                                  18   established.5
                                  19           The Government contends that Reed’s medical records show his diabetes and hypertension
                                  20   have been resolved for several years, and he has not needed treatment or medication for either
                                  21           4
                                                 The current Guidelines were promulgated prior to the enactment of the FSA. The
                                  22   continued applicability of those Guidelines post-FSA is a subject of conflicting authorities. See
                                       United States v. Rodriguez, 424 F. Supp. 3d 674, 681–82 (N.D. Cal. 2019) (“This court follows the
                                  23   growing number of district courts that have concluded that, in the absence of applicable policy
                                  24   statements [after the enactment of the FSA], courts ‘can determine whether any extraordinary and
                                       compelling reasons other than those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant’
                                  25   compassionate release.” (quoting United States v. Brown, 411 F. Supp. 3d 446, 449 (S.D. Iowa
                                       2019)). The Court need not decide the issue since it finds consideration of the factors stated in the
                                  26
                                       existing Guidelines useful in its exercise of discretion herein.
                                  27           5
                                                 As of June 12, 2020, Lompoc FCI has had 927 inmates test positive for COVID-19 out of
                                       the 988 inmates tested (93%). See BOP, available at https://www.bop.gov/coronavirus/ (last
                                  28
                                       visited 6/12/20).


                                                                                         3
                                           Case 4:12-cr-00161-YGR Document 64 Filed 06/13/20 Page 4 of 6




                                  1    condition since that time. Moreover, the Government argues, Reed has not demonstrated that, even
                                  2    if those conditions were still present, that they are of a kind or degree that they would put Reed at
                                  3    greater risk of severe illness, should he be exposed to COVID-19.
                                  4           The Centers for Disease Control (CDC) have stated that people of any age who have serious
                                  5    underlying medication conditions may be at higher risk for severe illness from COVID-19,
                                  6    including hypertension, diabetes, heart disease, prior stroke, chronic lung disease, and chronic
                                  7    kidney disease. CDC’s guidance to date has been mixed as to whether specific types or degrees of
                                  8    the listed medical conditions are associated with increased individual risk of severe illness.6
                                  9    Further, other than a history of stroke, the CDC appears not to have addressed the question of
                                  10   whether a history of these diseases, or disease in remission, is nevertheless associated with
                                  11   increased risk.
                                  12          Reed’s medical records contain a history of some medical conditions associated with higher
Northern District of California
 United States District Court




                                  13   risk. While some notes in the record indicate that the conditions are apparently resolved or
                                  14   controlled without medication at this juncture, Reed’s recent medical records submitted in
                                  15   connection with the Government’s surreply under seal show fasting and non-fasting blood glucose
                                  16   levels that suggest his diabetes may no longer be in remission.7 Nonetheless, these risk factors
                                  17   alone, while a source of concern, do not establish in themselves “extraordinary and compelling”
                                  18   reasons for a reduction of his sentence.
                                  19

                                  20
                                              6
                                                  CDC’s guidance states, on the one hand, that “[h]eart disease, hypertension, prior stroke,
                                       diabetes, chronic lung disease, and chronic kidney disease have all been associated with increased
                                  21   illness severity and adverse outcomes.” See CDC, Interim Clinical Guidance for Management of
                                       Patients with Confirmed Coronavirus Disease (COVID-19) available at
                                  22
                                       https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html
                                  23   (updated 5/15/20, last visited 6/12/20). At the same time, the CDC states that it is unclear whether
                                       hypertension alone is a risk factor, and that groups at higher risk include those with pulmonary
                                  24   hypertension as opposed to essential hypertension, and severe obesity as opposed to obesity. See
                                       CDC, Clinical Questions About COVID-19: Questions and Answers, at
                                  25
                                       https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html#Patients-with-Hypertension (updated
                                  26   5/12/20, last visited 6/12/20); Groups at Higher Risk for Severe Illness, available at
                                       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html
                                  27   (last visited 6/12/20).
                                  28
                                              7
                                               The Court notes that Reed’s original, handwritten motion stated that the staff at FCI
                                       Lompoc knew of his diabetes but “chose to leave it unchecked.” (Dkt. No. 43 at 1).

                                                                                          4
                                           Case 4:12-cr-00161-YGR Document 64 Filed 06/13/20 Page 5 of 6




                                  1           Reed offers the additional evidence in conjunction with the medical issues that his family
                                  2    circumstances support a reduction in sentence because he is needed to care for his wife. The
                                  3    evidence shows that defendant’s wife has chronic disabilities which impair her ability to complete
                                  4    even basic daily activities without assistance, and lives with her young son. She declares that her
                                  5    older son is 19 and will no longer be living at her home full time because he is starting college.8
                                  6    These circumstances give rise to additional burdens in light of the shelter-in-place orders and
                                  7    concomitant uncertainties in school and childcare brought on by the pandemic. These facts, taken
                                  8    together, rise to a level sufficiently compelling to support a reduction of sentence under the
                                  9    circumstances.
                                  10          Finally, the Court has considered whether Reed’s release would pose a danger to the safety
                                  11   of the community, as well as the sentencing factors set forth in section 3553(a). The Court has
                                  12   reviewed its file in this matter thoroughly, including the Probation Office’s initial presentencing
Northern District of California
 United States District Court




                                  13   report submitted and the more current BOP records submitted. Reed has no history of violence or
                                  14   violent offenses. He has made efforts to address his drug addiction issues while incarcerated and
                                  15   done well. He earned his GED and participated in vocational and life skills programming. He has
                                  16   had only one disciplinary violation in the eight years he has been in prison. These facts weigh in
                                  17   favor of granting Reed’s motion for compassionate release as to the issue of danger.
                                  18          The Government has raised concerns about the adequacy of Reed’s release plan. Reed has
                                  19   indicated his plan is to reside with his aunt and uncle in their home and provide home care
                                  20   assistance for his wife through In-Home Supportive Services, seeking additional employment only
                                  21   if permitted by the Court.
                                  22          The Court is inclined to grant the motion but is similarly concerned about the release plan.
                                  23   Accordingly, as soon as practicable, but no later than Monday, June 15, at 4:00 p.m., Reed shall
                                  24

                                  25          8
                                                 Although given the opportunity to file a surreply to address Reed’s arguments regarding
                                  26   his family circumstances as a basis for release, the Government did not address this issue
                                       substantively. The Government only raised a question as to the nature of Reed’s relationship to
                                  27   Sheila Johnson-Reed. (See Surreply, Dkt. No. 55, at 5 n. 1.) The Court accepts Ms. Johnson-
                                       Reed’s representation in her letter to the Court that the defendant is her husband and the father of
                                  28
                                       her children. (See Reply, Dkt. No. 52-1, Appx. B.)


                                                                                          5
                                           Case 4:12-cr-00161-YGR Document 64 Filed 06/13/20 Page 6 of 6




                                  1    submit a statement of release conditions and a release plan, including a proposed form of order
                                  2    setting forth terms he believes are appropriate. Within 24 hours of such supplemental filing, the
                                  3    Government may submit any comments on defendant’s proposed order or its own proposed order
                                  4    concerning the terms of release. The Court will issue a final order forthwith.
                                  5           IT IS SO ORDERED.
                                  6    Date: June 13, 2020                             _______________________________________
                                                                                               YVONNE GONZALEZ ROGERS
                                  7                                                       UNITED STATES DISTRICT COURT JUDGE
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28



                                                                                         6
